COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           '

 LIGHTSEY NATHAN SAUL, JR.,                     '               No. 08-12-00030-CR

                      Appellant,                '                 Appeal from the

 v.                                             '                83rd District Court
                                                '
 THE STATE OF TEXAS,                                          of Pecos County, Texas
                                                '
                       State.                                        (TC# 2849)
                                                '

                                           ORDER

        On October 4, 2013, Jim Darnell filed with this Court a motion to withdraw. Appellant
has also filed a letter stating he wants to represent himself on appeal due to perceived problems
with appellate counsel’s representation. The notice of appeal was filed on February 27, 2012
and, after several lengthy delays, the reporter’s record was finally filed on June 11, 2013.
Appellant’s brief is on its third extension and is due to be filed no later than October 9, 2013.
Appellant, through his counsel, has requested a fourth extension of time to file the brief.

       The Court has determined it will not act on counsel’s motion to withdraw or Appellant’s
request for self-representation until after the trial court has conducted a hearing to develop
evidence related to both requests.

       We therefore abate the appeal and direct the trial court to conduct a hearing in order to
thoroughly admonish Appellant regarding the dangers and disadvantages of self-representation.
See Hubbard v. State, 799 S.W.2d341 (Tex.Crim.App. 1987). The court shall determine the
following:

       1. whether Appellant’s request to remove appointed counsel and represent himself is an
          attempt to obstruct court procedure or interfere with the fair administration of justice;
       2. whether Appellant asks to waive appointed counsel and represent himself pro se on
          appeal;

       3. if Appellant elects to represent himself on appeal, whether Appellant’s decision is
          competently and intelligently made;

       4. if Appellant elects to proceed on appeal with counsel, whether current counsel can
          continue to effectively represent Appellant, or whether it will be necessary to appoint
          different counsel; and

       5. whether allowing Appellant to represent himself on appeal is in his best interests and
          in furtherance of the proper administration of justice.

        The trial court is authorized to hear evidence and make findings of fact related to these
issues as well as any other matters the trial court finds may be helpful to a resolution of counsel’s
motion to withdraw and Appellant’s request to proceed pro se. The trial court shall make written
findings of fact and conclusions of law related to these issues and shall forward its findings to the
District Clerk of Pecos County, Texas, on or before November 6, 2013. The District Clerk shall
prepare and forward a supplemental clerk=s record containing the findings and forward the same
to this Court on or before November 16, 2013. Further, the transcription of the hearing shall be
prepared, certified and filed with this Court on or before November 16, 2013. The appeal will be
reinstated after the supplemental clerk’s record and reporter’s record of the hearing are filed.
The Appellant’s motion to extend time for filing Appellant’s brief shall remain pending until
after the appeal is reinstated.

       IT IS SO ORDERED this 7th day of October, 2013.

                                              PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.